DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/ is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “AlGaInN-based material”, and the claim also recites “GaN, InN, AlN, or a mixed crystal of any two or more of them” which is the narrower statement of the range/limitation.  
Regarding Claims 3-10 contain references to either “the barrier layer” or “the well layers” or “the buffer layer” which are not established in their claim tree and thus lack antecedent basis. It appears the claims may have been intended to depend from Claim 2 instead of Claim 1. 
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over N. Ben Sedrine, J. Rodrigues, D. Nd. Faye, A. J. Neves, E. Alves, M. Bockowski, V. Hoffmann, M. Weyers, K. Lorenz, M. R. Correia, and T. Monteiro, Eu-Doped AlGaN/GaN Superlattice-Based Diode Structure for Red Lighting: Excitation Mechanisms and Active Sites, ACS Applied Nano Materials 2018 1 (8), 3845-3858 (“Sedrine”) in view of Masayoshi Kanemoto, Hiroto Sekiguchi, Keisuke Yamane, Hiroshi Okadaba, Akihiro Wakahara, Eu3+ luminescence properties of Eu- and Mg-codoped AlGaN, Journal of Luminescence, Volume 166, October 2015, Pages 60-66 (“Kanemto”).
Regarding Claim 1, Sedrine teaches a color tunable light emission diode in which the color tone of the emission color changes by controlling the injection current, comprising: an active layer (Supporting Figure on Page A, item “Si-doped AlGaN SL”) sandwiched between a p-type layer (Supporting Figure on Page A, item “Mg-doped GaN”) and an n-type layer (Supporting Figure on Page A, item “Si-doped GaN”) on a substrate; and the active layer is formed by doping Eu (Supporting Figure on Page A, see “implanted Eu profile” and also “Methods” section on Page B) to an AlGaInN-based material which is GaN, InN, AlN or a mixed crystal of any two or more of them (see “Methods” on page B).

Regarding Claim 2, Sedrine as modified further teaches the active layer has a quantum well structure in which barrier layers made of AlGaInN- based material and well layers made of AlGaInN-based material are alternately stacked; when the AlGaInN-based material of the barrier layer is a material represented by AlxGayInl-x-yN, and the AlGaInN-based material of the well layer is a material represented by Alx'Gay'Inl-x'-y'N, x, x', y and y' are set so that the electron affinity x(barrier) and band gap Fg(barrier) of the AlxGayInl-x-yN, and the electron affinity x(well) and band gap Fg(well) of the Alx'Gay'Inl-x'-y'N satisfy the formulas in the claim.  The Examiner notes the combination of AlGaN  and GaN must fall within the claimed formulas based on Claim 11, therefore the use of AlGaN and GaN in Sedrine (see Supporting Information Figure on page A) must meet the formula limitations.
Regarding Claim 3, Sedrine further teaches the barrier layer is an AlGaN layer, and the well layer is a GaN layer (see Supporting Information Figure on page A).
Regarding Claim 4, Kanemoto further teaches the amount of Eu doped to each of the well layers is 1 x 1017 to 5 x 1021 cm-3 (page 61, column 1).
Regarding Claim 5, Kanemoto further teaches the amount of Mg doped to each of the well layers is 1 x 1018 to 1 x 1020 cm-3
Regarding Claim 6, Sedrine further teaches Si is further doped to each of the well layers (see Page B, lines 126-127).
Regarding Claim 7, Sedrine further teaches the amount of Si doped to each of the well layers is 1 x 1017 to 5 x 1021 cm-3 (see Page B, lines 126-127).
Regarding Claim 8, Sedrine further teaches the thickness of the barrier layer is 0.5 to 50 nm per layer, and the thickness of the well layer is 0.1 to 20 nm per layer (see Page B, lines 125-126).
Regarding Claim 11, Sedrine further teaches the barrier layer is an AlGaN layer, and the well layer is a GaN layer (see Supporting Information Figure on page A).
Regarding Claim 12, Kanemoto further teaches the amount of Eu doped to each of the well layers is 1 x 1017 to 5 x 1021 cm-3 (page 61, column 1).
Regarding Claim 13, Kanemoto further teaches the amount of Mg doped to each of the well layers is 1 x 1018 to 1 x 1020 cm-3 (page 62, Figure 3).
Regarding Claim 14, Sedrine further teaches Si is further doped to each of the well layers (see Page B, lines 126-127).
Regarding Claim 15, Sedrine further teaches the amount of Si doped to each of the well layers is 1 x 1017 to 5 x 1021 cm-3 (see Page B, lines 126-127).
Regarding Claim 16, Sedrine further teaches the thickness of the barrier layer is 0.5 to 50 nm per layer, and the thickness of the well layer is 0.1 to 20 nm per layer (see Page B, lines 125-126).
Regarding Claim 19, Sedrine further teaches A micro LED display, wherein its display unit is formed by integrating image pixels having the color tunable light emission diode according to claim 1 (see Page A, lines 28-33).
Regarding Claim 20, Sedrine teaches a micro LED display comprising a display unit formed by integrating image pixels each of which is formed by arranging an LED, in which Eu is doped to an AIGaInN-based material that is GaN, InN, AIN or a mixed crystal of any two or more of them (see Page A, Supporting Figure).
Sedrine does not specifically teach both Eu and Mg are added to the AlGaInN-based layer.  However, Kanemoto teaches co-doping both Eu and Mg to an AlGaN layer (see page 61, “Effect of Mg codoping on optical properties of Eu-doped AlGaN”).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to codope Eu and Mg in the device of Sedrine as taught by Kanemoto, as Kanemoto teaches the co-doping allows for a 10-fold increase in PL intensity and selectively enhanced emission of certain wavelengths (see page 62, column 1).









Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sedrine in view of Kanemoto as applied to Claim 1 or 16 above, and further in view of M. Meneghini et al., "A novel degradation mechanism of AlGaN/GaN/Silicon heterostructures related to the generation of interface traps," 2012 International Electron Devices Meeting, 2012, pp. 13.3.1-13.3.4. (“Meneghini”)
Regarding Claim 9, Sedrine as modified teaches Claim 1 as indicated above. Sedrine as modified does not specifically teach an ud-GaN layer is formed as a buffer layer between the barrier layer and the well layer.  However, Meneghini teaches including an undoped GaN layer as a buffer between n-GaN and AlGaN in a light emitting device (see Figure 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the undoped GaN buffer of Meneghini in the device of Sedrine as modified, as Meneghini teaches a decrease in leakage current with the inclusion of the undoped GaN (see page 13.3.2, “Results”).
Regarding Claim 10, Sedrine as modified does not specifically teach the thickness of the buffer layer is 0.1 to 20 nm per layer.  However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 17, Sedrine as modified teaches Claim 16 as indicated above. Sedrine as modified does not specifically teach an ud-GaN layer is formed as a buffer layer between the barrier layer and the well layer.  However, Meneghini teaches including an undoped GaN layer as a buffer between n-GaN and AlGaN in a light emitting device (see Figure 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the undoped GaN buffer of Meneghini in the device of Sedrine as modified, as Meneghini teaches a decrease in leakage current with the inclusion of the undoped GaN (see page 13.3.2, “Results”).
Regarding Claim 18, Sedrine as modified does not specifically teach the thickness of the buffer layer is 0.1 to 20 nm per layer.  However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891